IN THE SUPREME COURT OF TEXAS

                                 No. 11-0138

   IN RE VALERO ENERGY CORPORATION, THE PREMCOR REFINING GROUP INC. D/B/A
  VALERO PORT ARTHUR REFINERY, VALERO MARKETING AND SUPPLY COMPANY AND PORT
                        ARTHUR COKER COMPANY, L.L.P.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for stay, filed  February  22,  2011,
is granted. The March 7, 2011 trial setting in Cause No.  E-181,986,  styled
Juan Martinez, et al. v. Valero Energy Corporation and Wyatt  Field  Service
Company, et al., in the 172nd District Court of Jefferson County, Texas,  is
stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.


            Done at the City of Austin, this March 2, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk